Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2005

USA v. Coleman
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2703




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Coleman" (2005). 2005 Decisions. Paper 1308.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1308


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 04-2703


                         UNITED STATES OF AMERICA

                                        v.

                              ASHLEY COLEMAN,
                                          Appellant


                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                       D.C. Criminal No. 1:03-CR-0349-01
                           (Honorable Sylvia H. Rambo)


                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 19, 2005

             Before: ROTH, FUENTES, and BECKER, Circuit Judges

                              (Filed: April 27, 2005)




                           OPINION OF THE COURT


BECKER, Circuit Judge.
       Appellant Ashley Coleman pled guilty to one count of perjury in violation of 18

U.S.C. § 1621(1). The District Court sentenced Coleman to 46 months in prison, followed

by two years of supervised release. Coleman does not challenge her conviction.

       Appellant challenges her sentence under United States v. Booker, 543 U.S. —, 125
S. Ct. 738 (2005). Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker.